         Case 1:19-cv-11621-PGG Document 20
                                         19 Filed 07/29/20
                                                  07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BERKLEY ASSURANCE COMPANY,

                                Plaintiff,
                                                         Civil Action No. 1:19-cv-11621

 v.


 HUNT CONSTRUCTION GROUP, INC.,


                                Defendant.


                                   JOINT MOTION TO STAY

       Plaintiff Berkley Assurance Company (“Berkley) and Defendant Hunt Construction

Group, Inc. (“Hunt”) respectfully move for an order staying this litigation. In support of their

motion, the parties state as follows.

       This is an insurance coverage dispute concerning Berkley’s obligation to defend Hunt

against claims by Mount Carmel Health System (“Mount Carmel”), Quandel Construction

(“Quandel”), and various subcontractors.         While Berkley has denied coverage under the

insurance policy at issue in this action, PCAB-5004319-0618 (the “’618 Policy”), Berkley has

accepted coverage for certain of these claims, subject to a reservation of rights, under another

insurance policy, PCPB-5000001-0915 (the “’915 Policy”).

       Berkley acceptance of coverage under the ’915 Policy may moot the parties’ dispute

concerning the ’618 Policy. As such, and in the interest of conserving judicial resources, the

parties respectfully request that the Court stay this litigation until either party requests that it be

reinstated to the Court’s active docket.



                                                  1
         Case 1:19-cv-11621-PGG Document 20
                                         19 Filed 07/29/20
                                                  07/28/20 Page 2 of 2




Respectfully submitted,


/s/ Amy Gross, Esq.                                /s/ Robin L. Cohen, Esq. (with permission)
Amy Gross, Esq.                                    Robin L. Cohen, Esq.
ACGross@duanemorris.com                            rcohen@mckoolsmith.com
Duane Morris LLP                                   McKool Smith P.C.
1540 Broadway                                      One Bryant Park, 47th Floor
New York, NY 10036-4086                            New York, New York 10036
212-471-1806                                       212-402-9400

Attorneys for Plaintiff and Counterclaim           Attorneys for Defendant and Counterclaim
Defendant Berkley Assurance Company                Plaintiff Hunt Construction Group, Inc.




  The action is stayed until September 30, 2020. By September 25, 2020, the parties shall submit
  a joint letter providing an update as to the status of the case and Plaintiff's acceptance of
  insurance coverage. The conference scheduled for August 6, 2020 is adjourned to October 1,
  2020 at 10:45 a.m.




                                   July 29, 2020




                                               2
